FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                      UNITED STATES COURT OF APPEALS October 21, 2020
                                                                     Christopher M. Wolpert
                                   TENTH CIRCUIT                         Clerk of Court




 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

 v.                                                          No. 19-3289
                                                   (D.C. No. 2:09-CR-20046-CM-4)
 FREDERICO RAMSEY,                                  (D.C. No. 2:14-CV-02608-CM)
                                                               (D. Kan.)
       Defendant-Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HOLMES, BACHARACH and, MORITZ, Circuit Judges.


       A federal prisoner, Mr. Frederico Ramsey, has filed a request for a certificate of

appealability (“COA”) to challenge the district court’s denial of his 28 U.S.C. § 2255

motion to vacate his drug convictions and sentence.1 Exercising jurisdiction under 28

U.S.C. § 1291, we deny Mr. Ramsey’s request for a COA and dismiss this matter.




       *
              This order is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
              Because Mr. Ramsey appears pro se, we afford his filings a liberal
construction, but we do not serve as his advocate. See, e.g., Garza v. Davis, 596 F.3d
1198, 1201 n.2 (10th Cir. 2010); Ford v. Pryor, 552 F.3d 1174, 1178 (10th Cir. 2008).
                                              I

       Mr. Ramsey was convicted in 2010 of four charges related to the possession and

distribution of heroin, including a conspiracy charge where a drug-death resulted. In July

2011, he was sentenced to 292 months’ imprisonment. Mr. Ramsey appealed from his

convictions, and, in 2013, we affirmed both his convictions and sentence.

       On December 4, 2014, Mr. Ramsey filed a pro se motion, pursuant to 28 U.S.C.

§ 2255, to vacate his sentence, based on twenty-two claims that his court-appointed

attorney was ineffective both before and during his trial and sentencing. In a September

16, 2015 order, the district court denied nearly all of Mr. Ramsey’s claims, but took three

under advisement. Eventually, in November 2019, the district court denied the three

remaining claims. The court also declined to issue a COA. This appeal followed.

                                              II

       To appeal the denial of relief under § 2255, a prisoner must receive a COA. See

28 U.S.C. § 2253(c)(l)(B) (“Unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken to the court of appeals from . . . the final order

in a proceeding under section 2255.”); see also Gonzalez v. Thaler, 565 U.S. 134, 142

(2012) (noting the “‘clear’ jurisdictional language . . . in § 2253(c)(1)”). “We may grant a

COA only if the petitioner makes a ‘substantial showing of the denial of a constitutional

right.’” Milton v. Miller, 812 F.3d 1252, 1263 (10th Cir. 2016) (quoting 28 U.S.C.

§ 2253(c)(2)). Under this standard, Mr. Ramsey must show “that reasonable jurists could


                                             -2-
debate whether . . . the petition should have been resolved in a different manner or that

the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack

v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893

n.4 (1983)).

                                             III

       Mr. Ramsey’s request for a COA rests on two claims that his court-appointed

attorney was ineffective.

       First, Mr. Ramsey alleges that his counsel was ineffective for failing to raise a

particular argument at trial and on appeal. Specifically, Mr. Ramsey contends that under

21 U.S.C. § 841(b)(1)(C), a penalty enhancement provision, the government had the

burden to show that his distribution of drugs was the “but-for” cause of the victim’s

death. See Aplt.’s Br. at 6 9. The Supreme Court later held as much in Burrage v.

United States, 134 S. Ct. 881 (2014), a ruling that came nearly four years after Mr.

Ramsey’s conviction.

       Second, Mr. Ramsey alleges that his counsel was ineffective for failing “to apprise

him of the option and benefits of entering an open plea to be entitled to a three (3) level

reduction.” Aplt.’s Opening Br. at 11. According to Mr. Ramsey, if his counsel had

informed him of this option, he would have received a sentence of 210 months instead of

the 292-month sentence that he ultimately received.

                                             IV


                                             -3-
       We decline to grant Mr. Ramsey a COA on these two grounds. Both suffer from

the same defect: Mr. Ramsey never raised them before the district court in the § 2255

proceedings below.

       “We have long applied the rule that we do not consider issues not raised in the

district court.” Owens v. Trammell, 792 F.3d 1234, 1246 (10th Cir. 2015). Thus, if an

“argument was not raised in [an appellant’s] habeas petition, it is waived on appeal.” Id.;

see also Harmon v. Sharp, 936 F.3d 1044, 1085 (10th Cir. 2019) (Holmes, J., concurring)

(“[I]n the AEDPA context, our precedent usually has treated arguments that petitioners

have not advanced before the district court as waived    viz., not subject to review at all.”).

This waiver principle holds true even if, as here, a prisoner generally alleges ineffective

assistance of counsel in the district court and on appeal yet includes new particular

claims of ineffective assistance of counsel for the first time on appeal. See Milton v.

Miller, 812 F.3d 1252, 1264 (10th Cir. 2016) (“Although this claim [in the defendant’s

COA request on appeal] and the Original Claim [in the original § 2255 petition] both

allege ineffective assistance of counsel, they are separate claims. [Defendant] cannot

allege an ineffective-assistance claim and then usher in anything fitting under that broad

category as the same claim. Counsel can perform ineffectively in myriad ways.”).

       Mr. Ramsey’s initial § 2255 motion raised twenty-two claims of ineffective

assistance of counsel. Mr. Ramsey even later supplemented his initial motion with

several additional claims. Yet, he never raised the precise two claims presented in his


                                             -4-
COA request. In light of our “general rule against considering issues for the first time on

appeal,” even in the habeas context, we will not consider these two new claims now as

grounds for a COA. United States v. Viera, 674 F.3d 1214, 1220 (10th Cir. 2012).

                                             V

       We therefore DENY Mr. Ramsey’s request for a COA and DISMISS this matter.



                                          ENTERED FOR THE COURT


                                          Jerome A. Holmes
                                          Circuit Judge




                                            -5-